Title: From Thomas Jefferson to Carlos Martínez de Irujo, 15 September 1804
From: Jefferson, Thomas
To: Irujo, Carlos Martínez de


               
                  
                     Sir
                  
                  Monticello Sep. 15. 04.
               
               Your letter of the 7th. inst. came to hand on the 14th. only, by which it seems to have lost a post by the way. this therefore cannot be in Washington but on the evening of the 17th. no information has been recieved from mr Pinckney of the character which your letter supposes. the latest we have from him inclosed a letter to him from M. de Cevallos in a tone not as friendly as heretofore used by that minister towards us, more suited, as we thought, to the close of an unsuccesful discussion, than the beginning of a friendly one, and not calculated to impress a nation whose intentions are just but firm and unyielding to any other motive than justice. what followed the reception of that letter is entirely unknown to us; & what we have seen in the public papers was so little like what would flow from any thing done on our part, or expected from yours, that we have given no credit to it. the state of things between us seems indeed to require unreserved explanations, cool & calm discussion, to avoid those evils which neither party probably intends, yet unfounded jealousies and suspicions may beget. these discussions should regularly be between yourself & the Secretary of state: but, a friend to the substance of business, & disregarding all forms which obstruct the way to it, I agree with readiness to the direct & personal interview you propose; and shall recieve you here with pleasure at your earliest convenience, as I am to leave this place for Washington on the 26th. or 27th. instant. being totally uninformed of what has past, I must rely on you to bring any documents or other papers which may be necessary to present a full view of the subject of communication.
               Mrs. Randolph will be happy in the opportunity of paying her respects to the Marchioness Yrujo at Monticello, & of contributing her attentions to render the time we may possess her here as agreeable as she can. she joins me in respects to the Marchioness, and I add my friendly salutations to yourself, & assurances of great consideration & respect.
               
                  
                     Th: Jefferson
                  
               
            